UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6274



KEVIN LAMAR HOLMES,

                                           Petitioner - Appellant,

          versus


WARDEN BASSETT,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-03-1363-AM)


Submitted:   June 24, 2004                 Decided:   June 30, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Lamar Holmes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kevin Lamar Holmes seeks to appeal the district court’s

order denying as untimely his petition filed under 28 U.S.C. § 2254

(2000).   An appeal may not be taken from the final order in a

§ 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing   of   the    denial    of    a    constitutional     right.”      28   U.S.C.

§   2253(c)(2)   (2000).        A    prisoner     satisfies      this   standard    by

demonstrating     that    reasonable         jurists     would     find    that    his

constitutional       claims    are   debatable     and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                 We have independently reviewed the

record and conclude that Holmes has not made the requisite showing.

Accordingly,     we    deny    Holmes’       motion    for    a    certificate      of

appealability and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                            DISMISSED




                                          - 2 -